JIMMY L SEE
v
BOARD OF PAROLE.
No. 2008 CA 2302.
Court of Appeals of Louisiana, First Circuit.
May 8, 2009.
Not Designated for Publication
JIMMY L. SEE, In Proper Person Plaintiff-Appellant.
JAMES D. "BUDDY" CALDWELL, Attorney General, WENDELL C. WOODS, Assistant Attorney General, Attorneys for Defendant-Appellee Louisiana State Parole Board.
Before: PETTIGREW, McDONALD, and HUGHES, JJ.
PETTIGREW, J.
In this case, petitioner, Jimmy L. See, sought review of his parole revocation, alleging that the Louisiana State Parole Board ("Parole Board") failed to act in accordance with La. R.S. 15:574.9. Following a de novo review of the record herein, including the traversal by petitioner and the Commissioner's Report, the trial court affirmed the decision by the Louisiana State Parole Board to revoke petitioner's parole and deny petitioner's request for sanctions against the Parole Board. This appeal by petitioner followed. After a thorough review of the record and relevant jurisprudence, we find no error of law or abuse of discretion by the trial court. Accordingly, we affirm the trial court's judgment in accordance with Uniform Rules-Courts of Appeal, Rule 2-16.2A(5), (6), (7), and (8). All costs associated with this appeal are assessed against petitioner, Jimmy L. See.
AFFIRMED.